United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
            _____________

            No. 97-3971EM
            _____________

DeWolff, Boberg & Associates, Inc.    *
                                      *
                  Appellant,          *
                                      *
      v.                              *
                                      *
Chrysler Corporation,                 *
                                      *
                  Appellee.           *
                                          Appeals from the United States
            _____________                 District Court for the Eastern
                                          District of Missouri.
            No. 97-4104EM
            _____________                       [UNPUBLISHED]

DeWolff, Boberg & Associates, Inc.,   *
                                      *
                  Appellee,           *
                                      *
      v.                              *
                                      *
Chrysler Corporation,                 *
                                      *
                  Appellant.          *
                                _____________

                         Submitted: November 19, 1998
                             Filed: November 27, 1998
                              _____________
Before RICHARD S. ARNOLD, FAGG, and HALL,* Circuit Judges.
                          _____________

PER CURIAM.

       The court has considered the briefs and heard oral arguments in this diversity-
based breach of contract action. Chrysler Corporation raises several contentions about
instructions, admissibility of evidence, and post-trial rulings deemed adverse to
Chrysler. DeWolff, Boberg & Associates, Inc. contend the district court improperly
refused its request for prejudgment interest. The parties' arguments have been carefully
analyzed and considered. We have reviewed de novo questions of state law. Having
reviewed the record in the context of the parties' arguments, we find the record supports
the district court's decisions. Because our review involves the application of
established principles of law in a fact-intensive diversity case, and the parties'
submissions show they are thoroughly familiar with the issues before the court, we
conclude that an extensive discussion would serve no useful precedential purpose. We
thus affirm the district court without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The Honorable Cynthia Holcomb Hall, United States Circuit Judge for the Ninth
Circuit, sitting by designation.

                                          -2-